Order entered February 4, 2014




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-01722-CV

                IN THE INTEREST OF M.N.B. AND D.M.B., CHILDREN

                     On Appeal from the 256th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DF-13-09630

                                         ORDER
       We GRANT appellant’s January 21, 2014 motion for an extension of time to file a notice

of appeal. The notice of appeal filed on November 13, 2013 is deemed timely for jurisdictional

purposes.


                                                    /s/   ADA BROWN
                                                          JUSTICE